Citation Nr: 0617338	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-35 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection hypertension with 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In February 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO. A 
transcript of this hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his recent hearing before the undersigned, the veteran 
reported ongoing treatment for PTSD at a VA medical facility 
and ongoing treatment for his cardiovascular disease from a 
private physician.  No clinical records reflecting VA 
treatment subsequent to April 2, 2005, are in the claims 
folder and no clinical documentation reflecting the private 
physician's treatment are in the claims folder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 
As VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file. 38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  VA is required to seek records of 
relevant treatment reported in letters from private 
physicians. Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of all 
clinical records documenting the 
veteran's reported treatment for 
psychiatric symptoms at the VA 
outpatient treatment center in Las 
Vegas, Nevada, from April 2005 to the 
present.  All records obtained should 
be associated with the claims folder.  

2.	The veteran should be asked to provide 
the full name(s) and address of the 
family physician identified as Doctor 
Lacosta or Lacata, from which he 
reportedly is receiving treatment for 
cardiovascular disease. The RO should 
then take the necessary steps to obtain 
all records documenting this treatment 
and associate such with the claims 
folder.  

3.	Then, the RO should review the 
veteran's current claims.  If the 
benefits sought are not granted, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



